Citation Nr: 1822748	
Decision Date: 04/16/18    Archive Date: 04/25/18

DOCKET NO.  10-20 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Elliot Harris, Associate Counsel


INTRODUCTION

The Veteran had a period of active duty service from October 1966 to September 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.   

This appeal was processed using the Legacy Content Manager Documents and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.


FINDING OF FACT

The Veteran's bilateral hearing loss was not manifested during service and is not shown to be related to active service.  Sensorineural hearing loss was not demonstrated until many years after separation from service.


CONCLUSION OF LAW

Bilateral sensorineural hearing loss was not incurred in or aggravated by service and may not be presumed to have been incurred in service.  38 U.S.C. §§ 1101, 1110, 1112, 1113, (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks to establish service connection for bilateral hearing loss.  He believes that his difficulties with hearing can be attributed to acoustic trauma exposure during service; particularly the loud sounds of helicopter engines, repetitive gunfire, and constant munitions shelling when he served in Vietnam for approximately two years.

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017).  A standard August 2012 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C. 
§ 5103(a) (2012); 38 C.F.R. § 3.159(c) (2017).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The Veteran's service treatment records have been obtained and the Veteran has received treatment at VA health care facilities.  The Veteran directly submitted releases for VA to obtain any private treatment records.  The VA records have been obtained.  

The Veteran was afforded a VA examination connected with the claim most recently in July 2014 which includes an opinion as to the etiology of any current bilateral sensorineural hearing loss and its relationship to his period of service.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

The Veteran seeks entitlement to service connection bilateral sensorineural hearing loss due to in-service acoustic trauma.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2017).

For Veterans with 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, including organic diseases of the nervous system such as sensorineural hearing loss, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C. §§ 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017). 

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease such as sensorineural hearing loss is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service, but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) (2017) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C. § 1101(3) (2012) or 38 C.F.R. § 3.309(a) (2017).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, a preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In the present case, there is no dispute that the Veteran has a current bilateral sensorineural hearing loss disability as defined by VA.  The report of a July 2014 VA audiometric examination clearly reflects, among other things, that the Veteran's auditory thresholds in one of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater in his right and left ears; his auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater in his right and left ears; and his speech recognition scores using the Maryland CNC Test are less than 94 percent in his right and left ears.  See 38 C.F.R. § 3.385 (2017).

Nor is there any real dispute that the Veteran was likely exposed to acoustic trauma during service.  The record reflects that the Veteran served as a truck driver and his statements with respect to in-service exposure to loud helicopter engines, repetitive gunfire, and frequent munitions shelling noise during his tour in Vietnam is consistent with the circumstances and conditions of his service.  The dispositive question is whether there is a nexus, or link, between his currently shown hearing loss and service.

The evidence relative to nexus includes, among other things, the Veteran's service treatment records (STRs), which contain no complaints, diagnosis, or treatment for hearing loss.  From an audiological entrance examination given to the Veteran in December 1965 to a September 1968 audiological discharge examination the Veteran hearing tested as normal. 

In a March 2010 private audiological examination the examiner diagnosed the Veteran with mild to severe hearing loss, but did not opine as to its etiology. 

In an April 2010 private audiological evaluation, the Veteran's results were said to reveal hearing loss, but the examiner did not opine as to its etiology. 

In a November 2012 VA audiological evaluation it was determined that valid test results could not be obtained.

The VA examiner noted that the Veteran's pure tone thresholds were not recorded due to significant inconsistencies between spoken conversation, talk-over thresholds, speech recognition test, and air conduction thresholds.  The examiner noted that the results of the audiological test were inconsistent and not suitable for rating purposes even after repeated attempts at re-instructing the Veteran.  Regarding the etiology of the Veteran's hearing loss, the examiner asserted that due to the significant inconsistencies recorded during his VA audiological examination, the degree of the Veteran's hearing loss for VA purposes is unknown and that he could not issue an opinion until accurate thresholds were obtained. 

In a January 2013 VA addendum opinion to the November 2012 audiological evaluation, the examiner noted that although the Veteran previously underwent audiological testing in November 2012, the results of his audiological testing were not suitable for rating purposes.  The examiner explained that for VA purposes, the March 2010 audiological examination was a free screening which offered no speech testing, no reliability, and no transducer type utilization.  The examiner asserted that the second test on April 2010 revealed mild to severe sensorineural hearing loss.  The examiner also noted that the April 2010 audiological testing showed that live voice and an NU-6 list was utilized for speech testing and that reliability was only good to fair.  The examiner explained that this audiological testing is not suitable for rating purposes or suitable for determining presence of current hearing loss. 

The examiner explained that veteran's enlistment exam on December 1965 showed his hearing to be within normal limits.  The examiner further explained that the Veteran's separation exam in September 1968 also showed hearing to be within normal limits.  The examiner noted that no hearing loss or significant threshold shifts were noted from enlistment to separation on any of the tested frequencies.  Furthermore the examiner noted that The Institute of Medicine (IOM) Report (National Academy of Sciences, 2006), indicated that there is no scientific basis for delayed or late onset noise-induced hearing loss. Regarding the etiology of the Veteran's hearing loss the examiner opined that it less likely as not that the Veteran's claimed hearing loss is due to or a result of in-service noise exposure.

In the Veteran's most recent July 2014 audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
50
55
80
85
LEFT
70
65
70
80
85

Speech audiometry revealed speech recognition ability of 32 percent in the right ear and of 12 in the left ear.

The VA examiner concurred with the findings of the January 2013 opinion, noting again that the Veteran's enlistment exam on December 1965 showed his hearing to be within normal limits.  The examiner further explained that the Veteran's separation exam on September 1968 also showed hearing to be within normal limits.  The examiner noted that no hearing loss or significant threshold shifts were noted from enlistment to separation on any of the tested frequencies.  Furthermore, the examiner noted that The Institute of Medicine (IOM) Report (National Academy of Sciences, 2006), indicated that there is no scientific basis for delayed or late onset noise-induced hearing loss.  Regarding the etiology of the Veteran's hearing loss the examiner opined that it less likely as not that the Veteran's claimed hearing loss is due to or a result of in-service noise exposure.

In a September 2017 hearing before the undersigned, the Veteran asserts that his hearing loss resulted from acoustic trauma due to loud helicopter noise, repetitive gunfire, and frequent munitions shelling he experienced during Vietnam.  The Veteran testified that he did not have a lot of trouble hearing during service or at his separation from service.  The Veteran also asserted that he did not receive his first treatment for hearing loss until approximately six years year prior to the date of his September 2017 hearing. During the hearing, the Veteran testified that he recently had a VA hearing examination at the Madison VA and the examiner fitted the Veteran with hearing aids.  The Veteran also testified that post service her worked for General Motors on the production line, but asserted that he used hearing protection due to the noisy factory.  

Although lay persons are competent to provide opinions on some medical issues, See Kahana v. Shinseki, 24 Vet. App. 428 (2011), as to the specific issue being decided herein, an opinion as to the etiology of the Veteran's bilateral sensorineural hearing loss disability and whether it is etiologically related to the Veteran's active service, falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007) (lay persons not competent to diagnose cancer). That is, although the Board readily acknowledges that Veteran was competent to report his chronic hearing loss, there is no indication that he is competent to etiologically link any such symptoms to his active service.  In addition, the Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation. Nothing in the record demonstrated that the Veteran had received any special training or acquired any medical expertise in evaluating hearing disabilities. See King v. Shinseki, 700 F.3d 1339, 1345   (Fed.Cir.2012).  Accordingly, the Veteran's statements are lay evidence that do not constitute competent medical evidence and lack probative value.

The Board acknowledges that the earliest post service medical evidence of the Veteran's bilateral sensorineural hearing loss was taken from a March 2010 audiological examination, approximately forty-two years after the Veteran's discharge from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed of service connection).  Lastly, the Board acknowledges that the Veteran did not file a claim of service connection for a bilateral sensorineural hearing loss disability until December 2011, approximately forty-three years following his separation from service.  There is no medical evidence of a nexus between service and the Veteran's bilateral sensorineural hearing loss disability.  See Pond v. West, 12 Vet. App. 341(1999).  The Board finds service connection not warranted for the Veteran's bilateral sensorineural hearing loss disability, because the record indicates onset of the Veteran's bilateral sensorineural hearing loss disability many years after service and is not shown to be related to service.  

The Board acknowledges that during the Veteran's recent September 2017 hearing, the Veteran contends that a new hearing loss examination was necessary to determine if inner ear drum scarring was present and a determination be made regarding its relationship to his hearing loss claim.  The VA examiners above have noted that the Veteran hearing tested normal upon entry and discharge from service.  Furthermore the Veteran's STR's show no complaints, diagnosis, or treatments for bilateral sensorineural hearing loss. Moreover, the examiners noted that there is no scientific basis for delayed or late onset noise-induced hearing loss and opined that the Veteran's hearing loss was not service-connected.  The Board concedes that there is a possibility that scar tissue is located in the Veteran's inner ear drums, however; the Board reasserts that based on the Veteran's VA examinations and STR's, the Veteran's hearing loss was not present at the time of his discharge from service and his assertion of delayed onset hearing loss is not scientifically based, but rather had been dismissed by National Academy of Sciences. 

Accordingly, as the preponderance of the evidence is against the claim for service connection for a bilateral sensorineural hearing loss disability, the benefit-of-the-doubt rule is not for application, and the claim must be denied.  See 38 U.S.C. § 5107 (b) (2014); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49   (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


